The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Claim Rejections – 35 U.S.C. §102
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102(a)(1) that form the basis for the rejections under this section made in this Office action:
102(a)(1) Conditions for patentability. NOVELTY; PRIOR ART:
A person shall be entitled to a patent unless the claimed invention was patented, described in a:
• Printed publication; • Public use; • On sale; or • Otherwise available to the public before the effective filing date of the claimed invention.
* Exception 102(b)(1)(A): To overcome this rejection under 35U.S.C. §102(a)(1) by showing, under 37CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35U.S.C. §102(a)(1);
** Exception 102(b)(1)(B): By providing evidence of a prior public disclosure via an affidavit or declaration under 37CFR 1.130(b).  Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.
2.	Claims 1-2, 4-6, 8 and 10-20 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. Patent No. 8,860,051 to Fellows et al (hereinafter Fellows). 
In re claim 1, Fellows discloses a sub-pixel structure comprising:
- a light emitting device 500 comprising a first electrode layer 530 and a second electrode layer 528 arranged opposite to each other, wherein the first 
- a first refractive layer 106 disposed at a light exit surface of the light emitting device 102, wherein the first refractive layer is operable to reflect a portion of the light emitted by the LED back into the optical microcavity for interference [Fig. 3 and col. 8, ln.64 to col. 9, ln.6]; and
- a second refractive layer 104 disposed on a side of the first refractive layer 106 facing away from the light exit surface, wherein the second refractive layer is operable to reflect a portion of the light emitted  
In re claim 2, since Fellows discloses the first refractive layer 106 comprising ZnO, ITO [col. 8, ln.67], and the second refractive layer 104 comprising phosphor [col. 9, ln.10], Fellows suggests first refractive layer 106 having a different refractive index from a refractive index of second refractive layer 104.
In re claim 4, Fellows discloses second refractive layer 104 sized such that an orthographic projection of the second refractive layer 104 on the first refractive layer completely covers first refractive layer 106.

    PNG
    media_image1.png
    216
    263
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    130
    337
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    284
    554
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    386
    398
    media_image4.png
    Greyscale

Application (Figs. 1, 10) 	compared to		Fellows (U.S. Patent 8,860,051) Figs. 3, 15 
In re claim 5, Fellows discloses the second refractive layer 104 comprising a plurality of sections 302, 108 having different thicknesses, and the plurality of sections arranged in a plane that is parallel to the light exit surface [Figs. 3 & 14-19].
In re claim 6, Fellows discloses each of the plurality of sections 302, 108 separately arranged such that there is a gap (i.e., concave/convex) between every two immediately adjacent ones of the sections.
In re claim 8, Fellows discloses the second refractive layer 104 sized such that an orthogonal projection of second refractive layer on the first refractive layer covers only part of first refractive layer 106 [Fig 3]
In re claim 10, Fellows discloses pixel structure comprising a plurality of sub-pixel structures arranged side by side, wherein at least one of the sub-pixel structures is the sub-pixel structure [Figs. 1 & 3-19].
In re claim 11, Fellows discloses:
- each of the plurality of sub-pixel structures being the sub-pixel structure [Figs. 1 & 3-19], and
- the second refractive layer 104 of each of the sub-pixel structures comprising a plurality of sections 302, 108 having different thicknesses [Figs. 3 & 14-19], and
- the plurality of sections arranged in a plane parallel to the light exit surface.
In re claim 12, Fellows discloses the second refractive layer 104 of each of the plurality of sub-pixel structures arranged such that portions of the second refractive layers alongside a boundary between every two immediately adjacent ones of the sub-pixel structures are combined and share a same thickness [Figs. 1 & 3].
In re claim 13, Fellows discloses:
- each of the plurality of sub-pixel structures being the sub-pixel structure [Figs. 1 & 3-19], and 
- the second refractive layer 104 of each of the sub-pixel structures sized such that an orthogonal projection of the second refractive layer on the first refractive layer 106 covers only part of first refractive layer 106 [Figs. 1 & 3-19].
In re claim 14, Fellows discloses the second refractive layer 104 of each of the plurality of sub-pixel structures sharing a same thickness and arranged such that the second refractive layer 104 of one of the sub-pixel structures is combined with the second refractive layer of an immediately adjacent one of the sub-pixel structures [Figs. 1 & 3-19].
In re claim 15, Fellows discloses:
- each of the plurality of sub-pixel structures being the sub-pixel structure [Figs. 1 & 3-19], and 
- the second refractive layer 104 of at least one of the sub-pixel structures sized such that an orthographic projection of the second refractive layer 104 on the first refractive layer 106 completely covers the first refractive layer 106 [cols. 8-9].
In re claim 16, Fellows discloses a display panel comprising a plurality of the pixel structures, the pixel structures being arranged in an array.
In re claim 17, Fellows discloses:
- only one of the plurality of sub-pixel structures of each of the plurality of pixel structures including the second refractive layer 104 [Figs. 1 & 3-19], and 
- the second refractive layer 104 either comprising a plurality of sections 302, 108 having different thicknesses and arranged in a plane parallel to the light exit surface, sized such that its orthographic projection on the first refractive layer covers only part of the first refractive layer 106, or both [col. 9].
In re claim 18, Fellows discloses each of the one of the plurality of specific sub-pixel structures including the second refractive layer 104 being operable to emit light of a same color [cols. 8-9].
In re claim 19, Fellows discloses the light of the same color being blue light [Figs. 1, 3 and col. 9, ln.25]
In re claim 20, Fellows discloses display device comprising the display panel [col. 8].

Claim Rejections – 35 U.S.C. §103
3.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. Non-Obvious Subject Matter:
           A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
4.	Claims 3, 7 and 9 are rejected under 35 U.S.C. §103(a) as being unpatentable over Fellows et al (U.S. Patent No. 8,860,051) in view of McNulty et al (U.S. Patent No. 6,686,676). 

In re claim 3, Fellows does not suggest the refractive index of the first refractive layer 106 and the refractive index of the second refractive layer 104 differed by at least 0.3.  McNulty ’676, teaching an analogous art to that of Fellows,  suggests “the first refractive index is greater than about 1.5, and the second refractive index is less than about 2 [Fig. 7 and col. 3, ln.38].
It would have been obvious to a person having skills in the art to have modified the metal shield in Fellows by utilizing the claimed “refractive index of a first refractive layer and the refractive index of a second refractive layer differed by at least 0.3.”  Since this is merely a refractive index that may be desired for a given application it has been held that modifying the refractive layers of a semiconductor LED art involves routing skill in the art. MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 7, Fellows discloses each of the plurality of sections 302, 108 shaped such that an orthographic projection of each section on the first refractive layer 106 has a shape selected from the group consisting of a sawtooth [Figs. 1 & 3], but not a square and a ring.
In re claim 9, Fellows discloses the second refractive layer 104 shaped such that the orthogonal projection of the second refractive layer 104 on the first refractive layer 106 has a shape selected from the group consisting of a sawtooth [Figs. 1 & 3], but not a square and a ring.
It would have been an obvious matter of design choice to make the second refractive layer of whatever shape was desired or expedient.  A change in shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey, 149 USPQ 47.

Contact Information
5.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
.
April 13, 2021											    /Calvin Lee/

    PNG
    media_image5.png
    7
    666
    media_image5.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815